Citation Nr: 1822624	
Decision Date: 04/18/18    Archive Date: 04/25/18

DOCKET NO.  14-38 292	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, California


THE ISSUES

1.  Entitlement to a higher evaluation for traumatic arthritis of the left knee.

2.  Entitlement to an evaluation in excess of 10 percent disabling for chondromalacia patella of the left knee.


REPRESENTATION

Appellant represented by:	California Department of Veterans Affairs


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

Robert J. Burriesci, Counsel


INTRODUCTION

The Veteran had active military service from September 1969 to June 1971 and from October 2001 to June 2002.

These matters come before the Board of Veterans' Appeals (Board) from a June 2011 rating decision of the Department of Veterans Affairs (VA), Regional Office (RO) in Oakland, California. 

In January 2018, the Veteran testified at a hearing before the undersigned Veterans Law Judge.  A transcript of that hearing is of record.

The Statement of the Case (SOC) identified the issues as entitlement to an evaluation in excess of 10 percent disabling for traumatic arthritis of the right knee; entitlement to an evaluation in excess of 10 percent disabling for traumatic arthritis of the left knee; entitlement to an evaluation in excess of 10 percent disabling for chondromalacia patella of the left knee; and entitlement to an evaluation in excess of 10 percent disabling for status post meniscectomy of the right knee.  In a May 2016 Supplemental Statement of the Case the only issue identified was entitlement to an evaluation in excess of 10 percent disabling for chondromalacia patella of the left knee.  It was noted that the SOC had erroneously included additional issues that were not identified in the Veteran's Notice of Disagreement.  Thereafter, in a statement dated in June 2016 and at his hearing in January 2018 the Veteran indicated that he wished to continue his appeal regarding his left knee.  As such, the Board has characterized the issues above.

In the June 2011 rating decision on appeal, the RO granted service connection for traumatic arthritis of the left knee and assigned a 10 percent rating (a similar grant was awarded for the right knee) and continued a separate 10 percent rating for instability under 5257 for chondromalacia patella of the left knee.  In a February 2015 rating decision, the RO found clear and unmistakable error in the June 2011 rating decision and combined the arthritis ratings for the left and right knee to a single 10 percent rating under 5010.  The RO changed the Diagnostic Code for chondromalacia patella from 5257 to 5003-5260 in the July 2017 rating decision.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Veteran was afforded a VA examination regarding the severity of his service-connected left knee disabilities in July 2017.  Review of the examination report reveals that range of motion studies were performed.  However, the examination did not include joint testing in both active and passive motion.  As such, the Board finds the examination to be inadequate and the claim for a higher evaluation for the Veteran's left knee disabilities must be remanded for an adequate examination.  See 38 C.F.R. § 3.159 (2017); Correia v. McDonald, 28 Vet. App. 158 (2016).

In the July 2017 VA examination the Veteran's left knee was not noted to have any instability.  However, in a statement dated in January 2018 a private provider, Dr. A.W., indicated that the Veteran had severe left knee arthritis as well as moderate instability and recurrent subluxation with walking.  As such, the Board finds that the disabilities may have become more severe since the most recent examination.  Therefore, the Veteran must be afforded current VA medical examinations regarding the severity of his disabilities.  38 C.F.R. §§ 4.1, 4.2; See Snuffer v. Gober, 10 Vet. App. 400, 403 (1997).

The Veteran reported at the hearing before the undersigned in January 2018 that he damaged his knee at work in 2013 to 2014, applied for Workers' Compensation, and underwent a meniscus tear repair in Hanford, California.  The Veteran reported that the repair was accomplished at Venice Health Hospital.  

Review of the claims file reveals a subpoena associated with a claim for Workers' Compensation; however, complete records regarding the Veteran's application for Workers' Compensation have not been associated with the claims file.  

In addition, in February 2018 the Veteran submitted an incomplete statement from Dr. A. and a note on a prescription form from Dr. A.W.  Review of the claims file does not reveal that complete treatment records from Drs. A. and A.W. have been obtained and associated with the claims file. 

On remand, after obtaining any necessary authorization, attempts must be made to obtain and associate with the claims file complete records regarding the Veteran's application for Workers' Compensation and treatment records regarding the Veteran from Venice Health Hospital and Drs. A. and A.W.  38 C.F.R. § 3.159.

The Veteran receives consistent treatment from the VA.  On remand, attempts must be made to obtain and associate with the claims file VA treatment records regarding the Veteran that are dated since September 2017.  Id.

Accordingly, the case is REMANDED for the following action:

1.  Attempt to obtain and associate with the claims file all VA treatment records regarding the Veteran dated since September 2017.  

2.  After obtaining any necessary authorization attempt to obtain and associate with the claims file all records regarding the Veteran's application for Workers' Compensation, and all treatment records regarding the Veteran from Venice Health Hospital and Drs. A. and A.W.  Any additional pertinent records identified by the Veteran during the course of the remand should also be obtained, following the receipt of any necessary authorizations from the Veteran, and associated with the claims file.

3.  Thereafter, schedule the Veteran for an examination and medical opinion to determine the current nature and severity of his left knee disabilities.  Copies of all pertinent records should be made available to the examiner for review.  The examiner is requested to delineate all symptomatology associated with, and the current severity of, the left knee disabilities.  The appropriate DBQs should be filled out for this purpose, if possible. 

a. The examiner(s) should specifically test the Veteran's left knee ranges of motion in active motion, passive motion, weight-bearing, and nonweight-bearing.  The examiner should also specifically test the range of motion of the Veteran's right knee.  If the examiner is unable to conduct the required testing or concludes that the required testing is not necessary in this case, he or she should clearly explain why this is so.

b. The examiner(s) should attempt to estimate additional functional loss of the left knee due to repetitive use and/or flare-ups, in terms of additional limitation of motion.  In making this determination the examiner is specifically directed to ascertain adequate information-i.e., frequency, duration, characteristics, severity, or functional loss-regarding the Veteran's flares by any available means, to include the Veteran's lay statements and all other evidence of record.

c. The examiner is requested to indicate whether the Veteran's 2013 left knee meniscectomy was at least as likely as not (50 percent or greater probability) (i) related to service; (ii) caused by his service connected left and/or right knee disabilities; or (iii) worsened by his service connected left and/or right knee disabilities.  

d. If the examiner's response to question (c) is negative, is it possible to differentiate the symptoms associated with left knee meniscectomy residuals from the service-connected arthritis and chondromalacia patella?  If so, please identify the symptoms associated with each disability.

4.  Following completion of the above, readjudicate the issues on appeal, to include consideration of separate ratings under Diagnostic Codes 5257, 5258 and/or 5259.  If a benefit sought is not granted, issue a Supplemental Statement of the Case and afford the appellant and his representative an appropriate opportunity to respond.  Thereafter, the case should be returned to the Board, as appropriate for further appellate consideration.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).



_________________________________________________
M. C. GRAHAM
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C. § 7252 (2012), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).

